Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Justin D. Lee on 2/25/2022.
The application has been amended as follows:
2. (Canceled)

3. (Currently Amended) The method of claim 1, wherein the obtaining of the IR row data of the first pixel includes interpolating IR data of two or more IR pixels adjacent to the first pixel.

10. (Currently Amended) An apparatus for obtaining an image, the apparatus comprising:
an image sensor including R,G,B color pixels and an infrared pixel;
an IR illumination irradiating infrared light; and
a processor obtaining first image data by photographing a first color by means of the image sensor while the IR illumination is turned on, obtaining second image data by photographing the first color by means of the image sensor while an IR illumination is turned off, extracting, from the first image ,
wherein in the generating of the correction data, the processor extracts second row data obtained from the first pixel from the second image data and generates the correction data so that a correction value which is in proportion to a deviation between the second row data and the correction data is less than a predetermined reference value.

11. (Canceled)

13. (Currently Amended) The apparatus of claim 10, wherein the processor generates the correction data of the first pixel by subtracting, from the first row data, a value corresponding to a product between a compensation coefficient and the second row data.

15. (Currently Amended) The apparatus of claim 14, wherein the processor further obtains the first and second image data for second to M (M is a natural number of 3 or more)-th colors.

18. (Canceled)

Allowable Subject Matter
Claims 1, 3-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A method for obtaining an image using an image sensor including an infrared pixel and R, G, B color pixels, the method comprising: wherein in the generating of the correction data, second row data obtained from the first pixel is extracted from the second image data and the correction data is generated so that a correction value which is in proportion to a deviation between the second row data 
An apparatus for obtaining an image, the apparatus comprising: wherein in the generating of the correction data, the processor extracts second row data obtained from the first pixel from the second image data and generates the correction data so that a correction value which is in proportion to a deviation between the second row data and the correction data is less than a predetermined reference value, in combination with all the limitations recited in claim 10.
Claims 3-9 depending from claim 1 are allowed for the same reasons as presented above.
Claims 12-17 depending from claim 1 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US  20200228689) perform correction by subtracting a value obtained by multiplying a value of an IR component obtained through an IR pixel by a predetermined coefficient.
Northcott et al (US 20150245767) photographing a non-IR image and an IR image, signals from the IR pixels could be used to subtract the IR signal contribution from the color filter pixels, thus restoring color balance and saturation even in the presence of IR illumination.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696